             Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 1 of 15


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      08/31/2020

UMAR HARVEY,

                              Plaintiff,                                18 CV 7043 ( NSR)
       -against-
                                                                     OPINION AND ORDER
CAPTAIN MELVILLE, et al.,

                               Defendant(s).

NELSON S. ROMÁN, United States District Judge

   Plaintiff Umar Harvey (“Plaintiff”), proceeding pro se, commenced the instant action pursuant to 42

U.S.C. § 1983 (“Section 1983”) on or about July 30, 2018, asserting claims against Defendants Captain

Melville (“Melville”), Albert Prack (“Prack”), and Anthony Annucci (“Annucci”) (collectively,

“Defendants”). (See Complaint (“Compl.”) (ECF No. 1).) In his Complaint, Plaintiff, currently an

inmate at Marcy Correctional Facility, alleges multiple claims sounding in due process violations arising

from a disciplinary hearing and subsequent investigation while he was housed at the New York State

Department of Corrections and Community Supervision (“DOCCS”) Green Haven Correctional Facility

(“Green Haven”). (Id. at 5–10.) Defendant Melville, a Correctional Officer Supervisor at the Green

Haven, is alleged to have conducted the initial inmate disciplinary hearing. Defendant Prack, a DOCCS

employee, is alleged to have presided over Plaintiff’s appeal following the disciplinary hearing.

Defendant Annucci, as Acting Commissioner of DOCCS, was named as a Defendant due to his

supervisory position. Plaintiff has voluntarily discontinued his claims against Annucci. (Mem. of Law in

Opp’n to Mot. To Dismiss (“Pl.’s Opp.”) (ECF No. 21) 4; Reply In Supp. Of Defendants’ Mot. To

Dismiss (“Defs.’ Reply”) (ECF No. 25) 3.)

   Presently before the court is Defendants’ motion pursuant to Federal Rule of Civil Procedure 12(b)(6)

(“Rule 12(b)(6)”) seeking an order of dismissal due to Plaintiff’s failure to assert a plausible a claim.



                                                      1
              Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 2 of 15


(See Notice of Motion (“Defs.’ Mot.”) (ECF No. 22).) In particular, Defendants assert that Plaintiff’s

claims are time-barred by the applicable statute of limitations. (Mem. of Law In Supp. Of Defs.’ Mot. To

Dismiss (“Defs.’ Mem.”) (ECF No. 23).) For the following reasons, Defendants’ Motion is GRANTED.



                                       FACTUAL BACKGROUND

   The following facts are taken from Plaintiff's Complaint and are accepted as true for purposes of this

motion.

   Plaintiff is an inmate who, during the time period concurrent with the events described in the

Complaint, was housed at Green Haven, a prison within DOCCS. (Compl. 24–25.) On

March 14, 2014, Sergeant D. Kaufman (“Kaufman”) authorized a search of Plaintiff’s cell upon receiving

a tip from a confidential informant. (Id. ¶¶ 5–6.) The search, which occurred in Plaintiff’s absence,

resulted in the discovery of a sharpened metal rod. (Id. Ex. A at 12.) Immediately thereafter, Plaintiff

was removed from the Alcohol and Substance Abuse Treatment (“ASAT”) program he was participating

in and taken to the Special Housing Unit (“S.H.U”). (Id. ¶ 8.) Plaintiff was charged with violating prison

disciplinary rule 113.10, which prohibits possession of an “item that may be classified as a weapon or

dangerous instrument.” (Id. Ex. A.) See Matter of Harvey v. Prack, 39 N.Y.S.3d 471, 472 (N.Y. App.

Div. 2016) (citing 7 N.Y.C.R.R. 270.2).

   A disciplinary hearing was held on April 14, 2014, which was presided over by Melville. (Compl. ¶

16.) Plaintiff was ultimately found guilty of possession of a sharp object. Throughout the hearing,

Plaintiff maintained his innocence and asserted that another inmate, identified as “Ayala,” planted the

contraband in his cell and informed prison authorities in order to obtain protective custody and a prison

transfer, purportedly to avoid debts he owed to other prisoners. (Id. ¶¶ 10–12.) Despite making several

requests, Plaintiff was denied the opportunity to question Ayala during the hearing. Plaintiff’s requests

for Melville, as the hearing officer, to ascertain the identity and credibility of the confidential informant


                                                       2
             Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 3 of 15


were also denied. (Id. ¶¶ 11–15.) Plaintiff also raised questions concerning irregularities in the notice of

the charges he was served as part of the disciplinary hearing, claiming he was served incorrect paperwork

instead of the misbehavior report. See Harvey, 39 N.Y.S.3d at 473. Plaintiff was found to have lied

during the disciplinary hearing and was not given the opportunity to present potentially exonerating

documentary evidence which purportedly corroborated his claim. Id.

   On June 16, 2014, Plaintiff’s administrative appeal of the hearing officer’s determination was denied.

(Compl. ¶ 20.) See Harvey, 39 N.Y.S.3d at 472. As a result of his alleged violation(s), Plaintiff suffered

the loss of six months of good time, as well as five months of privileges. (Compl. ¶ 16.) Plaintiff’s

‘preference transfer’ to Green Haven, issued as a result of a period of good behavior, was rescinded. (Id.

¶¶ 2, 3 & 17.) Plaintiff was also denied the opportunity to complete his ASAT program. (See id. ¶¶ 8, 24

& 27.)

   On October 25, 2017, Plaintiff was denied parole, pending re-evaluation in twenty-four months. (Id.

Ex. C at 20.) The parole board cited Plaintiff’s disciplinary record, including a citation for drug use

which occurred two months prior to the parole hearing. (Id.) Plaintiff asserts that the disciplinary

determination and sanctions imposed contributed to the denial of parole by tarnishing his record, in

conjunction with the drug-related disciplinary infractions which were fueled, in part, due to his removal

from ASAT. (Compl. ¶¶ 26–27.)

   Plaintiff filed an Article 78 proceeding in New York State Supreme Court, Dutchess County,

challenging the disciplinary proceeding. The matter was transferred to the New York State Appellate

Division, Second Department (the “Second Department”), pursuant to NY Civil Practice Law & Rules

(“N.Y. C.P.L.R.”) § 7804 (g). Harvey, 39 N.Y.S.3d at 472. The Second Department annulled the hearing

officer’s determination and remitted the matter for further proceedings. Id. Of significance, the Second

Department determined Plaintiff was denied a fair hearing by the prison, in violation of the Due Process

Clause of the Fourteenth Amendment, when he was denied the opportunity to properly cross-exam Ayala


                                                      3
              Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 4 of 15


and present relevant documentary evidence. Id. at 473–74. On or about July 30, 2018, Plaintiff filed the

present Section 1983 action. (Compl. 24–25.)



                                         STANDARD OF REVIEW

   In order to survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, a complaint must

contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570

(2007)). In assessing the plausibility of a complaint, a court must accept the factual allegations in the

complaint as true. Id. at 678. Conclusory legal statements, unsupported by facts which raise the request

for relief above a “speculative level on the assumption that all the allegations in the complaint are true”

are to be disregarded. Twombly, 550 U.S. 554 at 556.

   When analyzing a complaint by a pro se plaintiff, unrepresented by legal counsel, a court should

construe it liberally, interpreting it “to raise the strongest arguments that [it] suggest[s].” Harris v. City of

N.Y., 607 F.3d 18, 24 (2d Cir. 2010); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). A 12(b)(6) motion

to dismiss a pro se complaint should only be granted if the complaint raises no plausible right to relief

under any set of facts she could plausibly prove. Estelle v. Gamble, 429 U.S. 97, 106 (1976). A liberal

construction of a pro se plaintiff’s complaint is especially important if it includes an allegation of civil

rights violations. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). However, even

a pro se plaintiff’s complaint must plausibly set out entitlement to relief with sufficient factual

allegations. Jackson v. N.Y. State Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y 2010). A court

liberally construing a pro se complaint is not required to re-write it or ignore the lack of an element

essential to an entitlement to relief. Geldzahler v. New York Medical College, 663 F. Supp. 2d 379, 387

(S.D.N.Y. 2009).




                                                        4
               Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 5 of 15


     Although the statute of limitations is an affirmative defense that must be pleaded and proven, it may

be raised in a Rule 12(b)(6) motion. Guo v. IBM 401(k) Plus Plan, 95 F. Supp. 3d 512, 519–20 (S.D.N.Y.

2015) (citing Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008)). Dismissal on

the basis of untimeliness is permissible only if it is clear from the face of the complaint. See Ghartey v.

St. John's Queens Hosp., 869 F.2d 160, 162 (2d Cir. 1989) (“Where the dates in a complaint show that an

action is barred by a statute of limitations, a defendant may raise the affirmative defense in a pre-answer

motion to dismiss.”).



                                                DISCUSSION

     Plaintiff asserts that his Section 1983 claims accrued on October 5, 2016, the date that he learned that

his due process rights had been violated following the issuance of the Second Department’s decision.

(Pl.’s Opp. at 1–2.) Additionally, Plaintiff asserts that his Article 78 state action constitutes part of the

exhaustion requirements that must be fulfilled prior to pursuing a Section 1983 action. (Id. at 2–3.)

Neither of these assertions save Plaintiff’s stale claim.

A.     Statute of Limitations

     Since Congress has not established a federal statute of limitations for Section 1983 suits, courts apply

the most appropriate statute of limitations from applicable state law. Singleton v. New York, 632 F.2d

185, 189 (2d Cir. 1980). In New York State, the applicable limitations period is borrowed from N.Y.

C.P.L.R. § 214(5), the state personal injury statute. Lenihan v. Keane, No. 93 Civ. 8914 MGC, 1995 WL

28513, at *3 (S.D.N.Y. Jan. 24, 1995). While state law determines the statute of limitations for Section

1983 actions, federal law determines when a claim accrues and the statute begins to run. Veal v. Geraci,

23 F.3d 722, 724 (2d Cir. 1994).

     Under federal law, a claim accrues when “the plaintiff knows or has reason to know of the injury

which is the basis of his action.” Singleton, 632 F.2d at 192 (quoting Bireline v. Seagondollar, 567 F.2d


                                                       5
              Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 6 of 15


260, 263 (4th Cir. 1977)). However, “the reference to ‘knowledge of the injury’ does not suggest that the

statute does not begin to run until the claimant has received judicial verification that the defendants’ acts

were wrongful.” Veal, 23 F.3d at 724. A claim accrues when “the alleged conduct has caused the

claimant harm and the claimant knows or has reason to know of the allegedly impermissible conduct and

the resulting harm.” Id.; see also Lenihan, 1995 WL 28513, at *4.

   In the Second Circuit, procedural due process claims relating to disciplinary hearings accrue “either at

the date of the disciplinary hearing or at the date the prisoner’s final administrative appeal is decided.”

Williams v. Roberts, Civ. No. 9:11-CV-29 GTS/RFT, 2011 WL 7468636 at *16–17 (N.D.N.Y. Dec 15,

2011); see Urena v. Annucci, 16-cv-9708 NSR, 2018 WL 3863454 at *6 (S.D.N.Y Aug. 14, 2018)

(“Plaintiff’s disciplinary hearing occurred on December 14, 2012, triggering the accrual of the limitations

period. It was thereafter tolled during the time he exhausted his administrative remedies . . . and began to

run again . . . when his administrative remedies were fully exhausted.”). Here, applying either

interpretation yields the same result – either Plaintiff’s claim accrued on the date of his disciplinary

hearing and was tolled as he pursued administrative remedies or it accrued when his administrative appeal

was denied. In any case, Plaintiff was required to file his federal action no later than June 16, 2017, in

order for it to be deemed timely.

   Plaintiff’s belief that the action accrued upon receiving favorable state court determinations, or in the

alternative that the limitations period was tolled during his pursuit of a state remedy are both inaccurate.

The Second Circuit has consistently rejected the notion that the statute of limitations on Section 1983

claims is tolled until such time as related state court proceedings have concluded. Abbas v. Dixon, 480

F.3d 636, 641 (2d Cir. 2007) (“We have held . . . that a plaintiff’s pursuit of a state remedy, such as an

Article 78 proceeding, does not toll the statute of limitations for filing a claim pursuant to section 1983.”);

Singleton, 632 F.2d at 191 (“Although the statute codifies a number of the tolling rules developed at

common law, there is no provision for tolling the time for filing a cause of action during the period when


                                                       6
               Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 7 of 15


a criminal prosecution is pending against the plaintiff.”). Of significance, the rule established in Black v.

Coughlin, 76 F.3d 72 (2d Cir. 1996), that “a cause of action under [§]1983 for the denial of due process in

a prison disciplinary hearing accrues for statute of limitations purposes at the time that a prisoner

succeeds in having the disciplinary ruling reversed in state court” has been explicitly overruled. Jenkins

v. Haubert, 179 F.3d 19, 28 (2d Cir. 1999).

     Nor does the belief that a federal court would have dismissed a Section 1983 claim due to pending

state court proceedings on the same issue save stale claims. See Singleton, 632 F.3d at 193. In response

to dilemmas such as this one, the Second Circuit has explicitly authorized district courts to stay Section

1983 actions, rather than dismiss them, allowing a plaintiff to pursue his state court remedy without

forfeiting any federal claims due to the passing of the statute limitations. Id.

     Mere ignorance of legal rights is not legally equal to ignorance of the fact of injury. United States v.

Kubrick, 444 U.S. 111, 122 (1979). Additionally, upon such injury, a cause of action accrues despite the

fact that “the full extent of injury is not [] known or predictable.” Wallace v. Kato, 549 U.S. 384, 391

(2007). For the foregoing reasons, Plaintiff’s Section 1983 claims were required to be filed no later than

June 16, 2017. Plaintiff’s commencement of this action over a year after that deadline expired renders his

claims untimely and subject to dismissal.

B.     Equitable Tolling & Continuing Violations Doctrine

     Generally, when considering a Section 1983 claim, state law tolling provisions apply. See Bd. of

Regents v. Tomanio, 446 U.S. 478, 485 (1980). In New York, the equitable tolling doctrine “may be

invoked to defeat a statute of limitations defense when the plaintiff was induced by fraud,

misrepresentations or deception to refrain from filing a timely action.” Abbas, 480 F.3d at 642. In order

for equitable tolling to apply, a plaintiff must demonstrate due diligence on his part. Id. A plaintiff must

show that the action was brought within a reasonable time once he was able to and that acts by defendants




                                                        7
              Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 8 of 15


prevented the plaintiff from filing the suit within the applicable time period. Id. In the case at bar,

Plaintiff has not set out sufficient facts warranting the application of this doctrine.

   In some circumstances, a plaintiff may also save an otherwise stale claim by asserting the continuing

violation doctrine. Harris v. City of New York, 186 F.3d 243, 249 (2d Cir. 1999). Where there is

evidence of a discriminatory policy or practice and a non-time-barred action taken in furtherance of that

policy, the statute of limitations can be deemed to begin running once the last discriminatory act occurs.

Id. at 250. However, the doctrine applies only to serial actions that together compromise a unitary

violation, rather than discrete and separate acts, each unlawful on their own. Gonzalez v. Hasty, 802 F.3d

212, 220 (2d Cir. 2015); Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir. 2009) (finding the

continuing violation doctrine to apply to serial disregard of medical treatment recommendations by prison

officials). Further, in the Second Circuit, the doctrine is used only rarely and upon on a showing of

compelling circumstances. McGann v. City of New York, 12 Civ. 5746 PAE, 2013 WL 1234928

(S.D.N.Y. Mar. 26, 2013). In Urena v. Annucci, for instance, a similar case brought by a Green Haven

inmate, a cell search and alleged procedural due process violations arising out of a disciplinary hearing

were held to be discrete acts and the continuing violation doctrine did not apply. Urena, 2018 WL

3863454 at *7–8.

   Here, the only non-time barred conduct indicated by Plaintiff is the denial of his parole, dated October

25, 2017. (See Compl. Ex. C. at 20.) Plaintiff, however, has not set out facts tending to support the

existence of a discriminatory policy, describing only several discrete actions taken by prison officials,

which while related, do not constitute any coherent official policy. In the highly analogous Urena, many

of the same infringements complained of in the present case were distinctly found to be discrete. Urena,

2018 WL 3863454 at *7–8.

   Thus, Plaintiff’s Complaint is time-barred by the applicable statute of limitations under the facts as

pleaded. Given the Second Circuit’s reluctance to dismiss pro se complaints with prejudice, leave to


                                                       8
             Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 9 of 15


amend is preferred. See McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004). While Plaintiff’s

complaint fails to state a claim upon which relief may be granted due to staleness, leave to amend is

granted to the limited extent of addressing the issue of equitable tolling or to demonstrate the applicability

of the continuing violations doctrine.



                                              CONCLUSION

   Based on the foregoing, Defendants’ Motion to Dismiss on the basis of the statute of limitations is

GRANTED, and Plaintiff’s claims are dismissed in their entirety without prejudice. Plaintiff shall have

until October 16, 2020, to file an amended complaint consistent with this Opinion and Order. An

Amended Civil Rights Complaint Form is attached. Failure to timely comply with this order may result

in the dismissal of this action with prejudice. Should Plaintiff elect to file an amended complaint,

Defendants shall file an answer or otherwise respond by November 20, 2020.

   The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 22, to mail a copy

of this Opinion and Order upon Plaintiff, and to show proof of service on the docket.



Dated: August 31, 2020                                                       So Ordered:
White Plains, New York




                                                                        __________________________
                                                                        Hon. Nelson S. Román
                                                                        U.S. District Court, S.D.N.Y.




                                                      9
         Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 11 of 15




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:18-cv-07043-NSR Document 28 Filed 08/31/20 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
